In a proceeding pursuant to Family Court Act article 10, the Suffolk County Department of Social Services appeals from an order of the Family Court, Suffolk County (Green, Ct. Atty. Ref.), dated March 27, 2006, which directed it to notify Luisa W’s employer of the results of her drug test.
Ordered that the order is reversed, on the law, without costs or disbursements.
The Family Court is a court of limited jurisdiction (see Matter of Mouscardy v Mouscardy, 63 AD2d 973, 974-975 [1978]). The Court Attorney Referee exceeded the court’s authority under Family Court Act § 255 by ordering the Suffolk County Department of Social Services to notify Luisa W.’s employer of the results of her drug test (see Matter of Lorie C., 49 NY2d 161 [1980]; Matter of Enrique R., 126 AD2d 169 [1987]). Miller, J.E, Florio, Dillon and Angiolillo, JJ., concur.